MEMORANDUM **
Respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See 8 U.S.C. § 1229a(b)(5)(C)(ii); Farhoud v. INS, 122 F.3d 794, 796 (9th Cir.1997) (holding that petitioner had failed to demonstrate exceptional circumstances to warrant rescission of an in absentia removal order where although petitioner did not personally receive the notice of hearing, it was mailed to petitioner’s last known address and receipt was acknowledged); United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Accordingly, this petition for review is denied.
All other pending motions are denied as moot. The temporary stay of deportation shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.